DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s response to the last Office Action, filed 01/04/2022, has been entered and made of record. 
Applicant has amended claims 1, 8 and 15. Claims 1-20 are currently pending.
Applicants arguments filed 1/4/2020 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan et al (US 2020/0035350) in view of Madabushi et al (US 2017/0161891).
The drawings submitted 1/4/2022 has been accepted by the examiner.
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 2020/0035350) in view of Madabushi et al  (US 2017/0161891) .
As to claim 1, Sullivan et al teaches a method of determining primary sites from biomedical images, comprising:
 Identifying, by a computing system, a first biomedical image of a first sample ( first supervises learning model, 430, figure 6,[0049])
 obtained from a secondary site associated with a condition in a first subject ( note that the histological images in the first database of sample histological images and a predetermined number (e.g., positive integer N) of sample target histological images in the second database of sample target histological images.  One or more features (e.g., anatomical locations) of the M number of the sample histological images in the first database may be associated or aligned to match one or more features (e.g., anatomical locations) of the N number of sample target histological images in the second database, paragraph [0048]); the condition originating from a primary site and spreading to the secondary site( The supervised association learner 330 may be configured to generate a predictive model by associating the second unsupervised learning model with the first unsupervised learning model based on a golden set of matching images, according to one embodiment of the present disclosure, as will be described in detail with reference to FIG. 6., paragraph [0046]); 
determining , by the computing system, the primary site for the condition by applying the first biomedical image to a site prediction model comprising a plurality of weights ( the 

The predictive model may include a plurality of parameters that may be defined 
by the model hyper parameters such as the topology of the network (e.g., number 
and width of layers, filter sizes, etc.), activation functions, etc. and the learned weights and biases of that network, paragraph [0058]); the site prediction model trained using a training dataset having a plurality of examples (identify at least one target histological image corresponding to the target region in the histological image based on a predictive model associating one or more sample histological images with one or more sample target histological images; paragraph [0013]] figure 3 and 5 [0039]; [0055]), each example comprising: 
ii) a first label identifying one of the respective primary site or the respective secondary site from which the respective sample was obtained (The supervised association learner 330 is configured to use one or more labels for each of one or more sample target histological images in the golden 
set of matching images 610 to train and/or update the predictive model 620.paragraph [0062])
 and iii) a second label identifying the respective primary site where the respective condition originated (paragraph [0062]).
storing, by the computing system, for the first subject, an association between the first biomedical image and the primary site determined using the site prediction model ( storing unit 350, paragraph [0016],[0039])
	While Sullivan et al teaches the limitation above, Sullivan et al fails to teach, “a respective biomedical image of a respective sample obtained from one of a respective primary 
	 However, Madabushi teaches an image acquisition circuit that acquires a WSI of a region of tissue demonstrating cancerous pathology, an adaptive sampling circuit that selects a subset of tiles from the WSI using an iterative QMC Sobol sequence sampling approach, an invasiveness circuit that determines a probability of a presence of invasive pathology in a member of the subset of tiles, a probability map circuit that generates an invasiveness probability map based on the probability, a probability gradient circuit that generates a gradient image based on the invasiveness probability map, and a classification circuit that classifies the region of tissue based on the probability map(abstract,[0022-0024]). Madabhushi teaches constructing a probability map of the region of tissue based on the prediction probability and the sampling subset and  constructing the probability map includes cubically interpolating the prediction probability to a plurality of pixels in the WSI.  Note that the automated classifier may return probabilities associated with members of the sampling subset.  Example methods and apparatus may extend the estimation represented by the returned probabilities to other regions of the WSI using cubic interpolation, paragraph [0044-0046]). It would have been obvious to one skilled in the art before filing of the claimed invention to use the sequence approach or the respective sample  in order to facilitating more accurate and more reproducible detection of invasive BCa on new or unseen WSIs, and by generalizing to images acquired from different data sources and domains. Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
As to claim 2, Sullivan et al teaches the method of claim 1, further comprising providing, by the computing system, the association between the first biomedical image and the primary site 
As to claim 3, Sullivan et al teaches method of claim 1, wherein applying further comprises applying the first biomedical image to the site prediction model to determine a plurality of candidate primary sites for the condition in the first subject  ( In this process, the tissue type determination unit 460 may select a set of one or more features or parameters in the first unsupervised learning model 430 that are similar to the features for the sample histological image, paragraph [0053][0016])
As to claim 4, Madabhushi et al teaches  the  method of claim 1, wherein applying further comprises applying the first biomedical image to the site prediction model to determine a confidence score for the primary site for the condition ( para[0022],[0034] and [0045]-[0047 ]and [0069]; other techniques other than ranking may be employed to select those samples having higher |.DELTA.P| values from the 2N samples, including sorting methods; perform a tile sampling process that generate a subset of tiles from the set of tiles; a prediction probability in the range (0.4, 0.6) indicates a  threshold uncertainty as to whether the tissue at the location occupied by the tile is invasive or non-invasive.)
As to claim 5, Madabhushi et al teaches  the  method of claim 1, wherein applying further comprises applying the first biomedical image to the site prediction model to determine a ranking for the plurality of candidate primary sites ( paragraph [0040-0042],[0072].


As to claim 7, Sullivan et al teaches method of claim 1, wherein the plurality of weights in the site prediction model is arranged into (i) a plurality of convolution blocks to generate a plurality of feature maps from the biomedical image and ( The predictive model may include a plurality of parameters that may be defined by the model hyper parameters such as the topology of the network (e.g., number and width of layers, filter sizes, etc.), activation functions, etc. and the learned weights and biases of that network.  The parameters in the predictive model 620 may include one or more features indicative of one or more display characteristics for each of the histological images and the target histological images, paragraph [0058]);  (ii) an activation layer to determine the primary site for the condition based on the plurality of feature maps (the predictive model may be represented as a 
deep-learning neural network based structure that may be defined by parameters such as model hyper parameters such as the topology of the network (e.g., number and width of layers, filter sizes, etc.), activation functions, etc. and the learned weights and biases of that network.  For example, the parameters of the predictive model may represent mapping or transfer functions for associating a plurality of display characteristics with, for example, the target histological 
As to claim 8, Sullivan et al teaches a method of training models to determine primary sites from biomedical images (paragraph [0008],[0014]), comprising:
 identifying, by a computing system, a training dataset having a plurality of examples, each example of the plurality of examples (FIG. 3 illustrates a block diagram of an image processing device 300 configured to generate a predictive model by training a first auto encoder 310, a second auto encoder 320, and a supervised association learner 330 and process a histological image based on the first auto encoder 310 and the predictive model, according to one embodiment of the present disclosure.  The image processing device 300 may include a processor 305, a communication unit 340, and/or a storage unit 350.  The processor 305 in the image processing device 300 may include the first auto encoder 310, the second auto encoder 320, the supervised association learner 330, and/or an image generating unit 360, paragraph [0039] figure 3,[0037],[0047],[0043]) comprising: 
 ii) a first label identifying one of the respective primary site or the respective secondary site from which the respective sample was obtained  (The supervised association learner 330 is configured to use one or more labels for each of one or more sample target histological images in the golden set of matching images 610 to train and/or update the predictive model 620.paragraph [0062]) and iii) a second label identifying the respective primary site where the respective condition originated (paragraph [0062]). , the biomedical image in each of the plurality of examples of the training dataset to a site prediction model comprising a plurality of weights to determine the primary site for the respective condition of the respective sample from the respective subject (the predictive model may represent a deep-learning neural network based 
updating, by the computing system, at least one of the plurality of weights in the site prediction model based on the comparison between the primary site identified in the second label of each example and the primary site determined by the site prediction model ( The supervised association learner 330 is configured to use one or more labels for each of one or more sample target histological images in the golden set of matching images 610 to train and/or update the predictive model 620.  The labels may indicate any data or information (e.g., cell nuclei, tumor, etc.; paragraph [0062]); and storing, by the computing system, in one or more data structures, the plurality of weights in the site prediction model ( ( storing unit 350, paragraph [0016],[0039]).
While Sullivan et al teaches the limitation above, Sullivan et al fails to teach, “i) a biomedical image of a respective sample obtained from one of a respective primary site where a respective condition originated in a respective subject or a respective secondary site of the condition to which the respective condition spread in the respective subject,” 

As to claim 9, Sullivan et al teaches the   method of claim 8, further comprising applying, by the computing system, an acquired biomedical image of a second sample to the site prediction model to determine a primary site for the second sample( para[016][0053])

As to claim 11, Sullivan et al teaches the  method of claim 8, wherein updating further comprises updating at least one of the plurality of weights in the site prediction model using a classification loss determined based on the comparison ( To regulate such mappings, a first cycle consistency loss may be 
determined when the sample histological images are translated to the sample target histological images using the first mapping function and the first adversarial discriminator, paragraph [0067).
As to claim 12, Madabhushi et al teaches the  method of claim 8, wherein applying further comprises applying the biomedical image in each of the plurality of examples of the training dataset to determine a plurality of candidate primary sites for the condition in the first subject ( constructing a probability map of the region of tissue based on the prediction probability and the sampling subset and  constructing the probability map includes cubically interpolating the prediction probability to a plurality of pixels in the WSI.  Note that the automated classifier may return probabilities associated with members of the sampling subset.  Example methods and apparatus may extend the estimation represented by the returned probabilities to other regions of the WSI using cubic interpolation, paragraph [0044-0046]; see also Sullivan et al paragraph [0016],[0053]).
As to claim 13, Madabhushi et al teaches the  method of claim 8, wherein applying further comprises applying the biomedical image in each of the plurality of examples of the training dataset to determine a confidence score for the primary site for the condition ( 
As to claim 14, Madabhushi et al teaches the method of claim 8, wherein the plurality of weights in the site prediction model is arranged into (i) a plurality of convolution blocks to generate a plurality of feature maps from the biomedical image and (ii) an activation layer to determine the primary site for the condition based on the plurality of feature maps (The convolutional layer generates a feature map by applying a 2D convolution of an input image with an 8 pixel by 8 pixel kernel.  The pooling layer applies a spatial L2 pooling function without overlapping to the feature map; paragraph [0044]) (ii) an activation layer to determine the primary site for the condition based on the plurality of feature maps (the first output is activated by a logistic regression function.  The second output is also activated by the logistic regression function.  The first output may indicate that input to the classifier represents invasive tissue, while the second output may indicate that input to the classifier represents non-invasive 
tissue; paragraph [0044-0048]; see also Sullivan et al paragraph [0046],[0058]).
The limitation of claims 15-20 has been addressed in claims 1-7 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664